Vrit of Nlandaiuus   l)enied, opinion   issued I)ecenihcr 13, 2012




                                          0
                                    tiitrt nf
                                              In The
                                                  App rahi
                        Ftfti!    Jiitrirt     uf rxzt at 1a11a
                                       No. 05-12-01461-CV


IN RE PROSPER STORAGE, GP, INC., PROSPER STORAGE, LP, MEHRDAD GHANI,
    MG INTERNATIONAL MENSWEAR, INC., NO.2, AND NAZNAT, LP, Relators


                  Original Proceeding from the County Court at Law No. 3
                                   I)allas County, Texas
                           Trial Court Cause No. CC-12-01261-C


                             MEMORANDUM OPINION
                         Beft)re Justices Moselev, FitzGerald. and Myers
                                   Opinion by Justice FitzGerald

       Relators contend the trial judge erred in allowing certain discovery before ruling on a motion

to compel arbitration. The facts and issues are well known to the parties, so we need not recount

them herein. Based on the record before us. we conclude relators have not shown they are entitled

to the relief requested. See TEx. R.App. P. 52.8(a); Walker       r.   Packer, 827 S.W.2d 833. 839-40

(Tex. 1992) (orig. proceeding). Accordingly, we DENY relators petition for writ of mandamus.

                                                                        /             /
                                                                                  -

                                                            —...        ..   ..


                                                       _j   _-7



                                                     /KRRYP FIiGE\lD
                                                      iti ci
                                                          1
                                                     I,,


121461F.P05                                     //